Dickinson, J.
Upon the facts set forth in the findings of the district court, we are called upon to review its decision holding that the *240Lafayette Hotel property at Lake Minnetonka, owned by the above-named railroad company, is subject to taxation in the ordinary manner, not being exempt therefrom under the charter provision of that corporation relating to the payment of a per centum of its gross earnings in lieu of other taxation. The decision of the district court should be sustained. Ini principle this case is not distinguishable in any particular favorable to the railroad company from that of County of Todd v. St. Paul, M. & M. Ry. Co., 38 Minn. 163, (36 N. W. Rep. 109.) We refer to our opinion in that case, and to the authorities there cited, as being applicable to the question now under consideration. See, also, State v. Northern Pac. R. Co., 39 Minn. 25, (38 N. W. Rep. 635;) State v. Balt. & Ohio R. Co., 48 Md. 49, 77, 78; Bank v. Tennessee, 104 U. S. 493; Chicago, Mil. & St. Paul Ry. Co. v. Board of Supervisors, 48 Wis. 666, 675, (5 N. W. Rep. 3,) and cases cited. The hotel was constructed and is owned by the railroad company. It is rented by the company and used by the lessees for general hotel purposes, and as a place of summer resort. The only connection or relation between the hotel business and the proper business of the railroad company, as a carrier of passengers and freight, is that it contributes largely to increase the volume of travel over the railroad; nearly all of the visitors and guests at the hotel taking passage to and from that place over this line of road. That fact, which is relied upon in support of the claim that the hotel is reasonably and properly a part of the railroad business, necessary to its maintenance, does not justify that claim. The hotel business is in its nature wholly distinct from that for which the railroad corporation was created. It bears no other relation to railroad operations than does any enterprise which may promote travel or bring goods into the channels of commerce. But the railroad company cannot employ its capital in every such collateral and distinct enterprise as maj'thus promote its business as a common carrier, and claim, as attaching to such investments, the peculiar exemption from the ordinary burden of taxation which may be accorded to its property which is devoted to the proper business of a common carrier. See authorities above cited. Whether a hotel, kept by a railroad company for the reasonably necessary and proper accommodation of its passengers as *241such, would be exempt, we do not decide, for this is not such a case. This hotel, as we understand, both from the findings of the court and from the argument of counsel, is not for the purpose of ministering to the comfort and needs of passengers in the course of travel, but is kept as a hotel for the general accommodation of the public, and more particularly as" an attractive place of summer resort. The distinction is illustrated in State v. Balt, & Ohio R. Co., and in Chicago, Mil. & St. Paul Ry. Co. v. Board of Supervisors, supra, and cases cited. It does not affect the ease that the sole purpose of the railroad company is by this means to increase the amount of travel over its road. The means employed consist in the investment and use of property ln a kind of business, wholly distinct from, and bearing no proper relation to, that of a common carrier. The decision of the district court is affirmed.